Citation Nr: 0712964	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  In April 1982, the RO denied service connection for a 
back condition.

2.  Evidence received since the final April 1982 RO decision, 
when considered in conjunction with the record as a whole, 
does not relate to an unestablished fact necessary to 
substantiate the claim, is either cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a back condition.


CONCLUSIONS OF LAW

1.  The April 1982 RO decision, in which the RO denied 
service connection for a back condition, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's April 1982 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1982, the RO denied service connection for a back 
condition.  The decision was not timely appealed by the 
veteran.  As such, it is final.  The record indicates that 
the veteran sought to reopen his claim in September 2002.  In 
November 2002, the RO did not reopen the veteran's claim for 
a back condition.  The June 2004 Statement of the Case (SOC) 
reasoned that the evidence was not new and material because 
the newly submitted evidence did not demonstrate that the 
veteran's current back condition could be related to his 
active service. 

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  As the veteran's claim was filed 
after August 29, 2001, the current definition of "new and 
material evidence" applies.  The Board notes that the RO 
used the former definition in the November 2002 rating 
decision, but used the current definition in the June 2003 
rating decision.  Although the statement of the case 
contained the old definition, the RO used the current 
definition in explaining why the claim was not reopened.  
Because the RO ultimately used the correct, current 
definition of "new and material evidence" and provided it 
to the veteran, the Board concludes that the veteran was not 
prejudiced by being provided with both the old and the new 
definition at different times. 

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In reaching 
a determination on whether the claim should be reopened, the 
reason for the prior denial should be considered.  In 
essence, at the time of the prior denial, there was no 
showing that the newly submitted evidence of a current 
disability could be linked to the veteran's active service.  
The April 1982 RO decision is final.  38 U.S.C.A. §§ 5104; 
38 C.F.R. § 3.104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
private treatment records and letters from several physicians 
reflecting treatment for the back.  Specifically, the records 
show treatment from three primary care physicians which 
include referred treatment for cat scans and x-rays 
pertaining to the veteran's back.  Separate treatment was 
received from the three physicians as follows:  August 1999 
to April 2003, December 2001 to February 2004, and August to 
September 2001.  The newly submitted evidence also includes a 
physician's report for the Disability Determination Program 
which was presumably prepared for Social Security disability 
purposes.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The additional 
evidence is new, not previously submitted, but not material.  
As of the 1982 final decision, the RO accepted that the 
veteran had a back condition.  The newly submitted evidence 
is not material; more evidence of a current back condition 
which has already been established is merely cumulative and 
redundant.  For the evidence in this case to show a 
reasonable possibility of substantiating the claim, there 
must be some evidence linking the veteran's current back 
condition to his active service.  No such evidence has been 
submitted.  The Board has considered the veteran's statement 
that his back was treated by a VA hospital during active 
service.  However, this is not new evidence.  The veteran 
made this contention during an earlier final rating period, 
and the RO found that the records were unavailable or did not 
exist.  Further, the veteran's contention that he is totally 
disabled for Social Security purposes is not material as it 
is redundant evidence of a current back condition.  

In view of the foregoing, the Board finds that new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
has not been received.  Consequently, as the legal standard 
for reopening has not been met, the claim is not reopened.  
Thus, the claim is denied.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
The veteran filed his claim in September 2002.  The RO sent a 
notice letter meeting the above requirements to the veteran 
in October 2002.  The October 2002 letter addressed the 
issues of service connection for a back condition, told the 
veteran what VA would do, and what information he should 
provide to VA.  Thus, the notice letter has met all of the 
above stated notice requirements of Quartuccio.  

The Board notes that the veteran did not receive all 
necessary notice prior to the initial adjudication.  During 
the pendency of this appeal, on March 31, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in pertinent part, that the VCAA notice 
requirements require the VA to send a specific notice letter 
to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); 
(2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  However, the lack of such a pre-decision 
notice is not prejudicial in this instance.  The October 2002 
notice explained what new and material evidence is and the 
general notice concerning claims for service connection.  
Both the November 2002 and June 2003 rating decisions, and 
the June 2004 Statement of the Case, explained to the veteran 
the evidence lacking that was needed to reopen the claim, and 
the veteran has had ample opportunity to supply it.  

Since the Board has concluded above that the preponderance of 
the evidence is against reopening the claim of entitlement to 
service connection for a back condition, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and private medical records have been associated with 
the claims file.  In this instance, the Board notes that it 
did not find it necessary to obtain the veteran's Social 
Security records.  Social Security records supply evidence of 
current disability; as the veteran has already established 
that he has a current back disability, procurement of his 
Social Security disability records would be redundant and, 
thus, would not be new and material evidence.


ORDER

The claim for service connection for a back condition is not 
reopened. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


